TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00210-CV


In re Hays County, Texas; The Honorable Liz Sumter; Beatrice "Dee Dee" Baen; and
Mark Chambers




ORIGINAL PROCEEDING FROM HAYS COUNTY


M E M O R A N D U M   O P I N I O N


		Relators Hays County, Texas; The Honorable Liz Sumter; Beatrice "Dee Dee" Baen;
and Mark Chambers and Real Party in Interest William D. Montague, Jr. have filed a joint motion
to dismiss relators' petition for writ of mandamus, informing this Court that they have settled the
underlying dispute.  We grant the motion and dismiss the petition.

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Filed:   May 14, 2010